Case: 13-50165       Document: 00512473062         Page: 1     Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2013
                                     No. 13-50165
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIANO CABALLERO-CRUZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-295-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Mariano Caballero-Cruz raises
an argument that he concedes is foreclosed by United States v. Villanueva-Diaz,
634 F.3d 844, 852 (5th Cir. 2011), in which we held that speculation that an
alien would not have been removed is not sufficient to establish the prejudice
required for a collateral attack on removal proceedings. Caballero-Cruz also
preserves for possible Supreme Court review a foreclosed challenge to United



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-50165    Document: 00512473062     Page: 2   Date Filed: 12/17/2013

                                 No. 13-50165

States v. Lopez-Ortiz, 313 F.3d 225, 231 (5th Cir. 2002), in which we held that
deportation errors involving discretionary relief do not violate due process.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2